IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MIKAL AND STEPHEN BENCZE                  : No. 455 EAL 2018
                                          :
                                          :
             v.                           : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
LIBERTY MUTUAL INSURANCE CO.              :
AND THE BANK OF NEW YORK                  :
MELLON                                    :
                                          :
                                          :
PETITION OF: THE BANK OF NEW              :
YORK MELLON                               :

LIBERTY MUTUAL INSURANCE CO.              : No. 456 EAL 2018
A/S/O MIKAL AND STEPHEN BENCZE,           :
                                          :
                   Respondent             : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
             v.                           :
                                          :
                                          :
THE BANK OF NEW YORK MELLON               :
CORP.,                                    :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of March, 2019, the Petition for Allowance of Appeal is

DENIED.